DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on July 7, 2022.

3.	Claims 16-35 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for the indication of allowable subject matter.
	 The closest prior art Yousuf et al. (US 2022/0080992), discloses a control system comprising a first processor, a second processor and a third processor each coupled to the at least one input bus, wherein the first, second and third processors each independently process signals from the at least one input bus to provide control signals, the first processor providing first control signals in response to a first combination of the first, second and third sensors, the second processor providing second control signals in response to a second combination of the first, second and third sensors different from the first combination, the third processor providing third control signals in response to a third combination of the first, second and third sensors different from at least one of the first combination and different from the second combination, and an intelligent control signal arbitrator that receives the first, second and third control signals and arbitrates between them to perform at least one control function;  wherein: the first and second processors each independently execute the same task in parallel, and software code the first processor executes to perform the task is implemented differently than the code the second processor executes to perform the task;  wherein the first processor and the second processor each have a first processing core and a second processing core different from the first processing core, the first processor being programmed to execute the task with the first processing core, the second processor being programmed to execute the task with the second processing core.
 	Although the above prior art disclose several claimed limitations, the closest prior art fails to teach::
 	 “receiving, from an external computer, a global placement chart in the control system, wherein the global placement chart comprises a current configuration and one or more precomputed reconfigurations for preforming a vehicle function based on the plurality of control units of the control system;
 	redistributing the program code to the control units in accordance with one or more precomputed reconfigurations of the global placement chart, if the monitoring determines that at least one of the program codes and/or the control units have malfunctioned.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661